WRIGHT, J.
to the jury. If the defendant intended to object the want of capacity in the plaintiffs to sue, he should have pleaded that matter in abatement, or in bar; by the general issue he admits the plaintiffs’ right to sue, in the character they describe themselves to possess. 1 Pet. 386, 450; 4 Pet. 501; 1 B. & P. 40; 1 Mass. 482, 4; 1 Saund. 340, n. 2.
The money claimed by the defendant was received by him in virtue of an office he held under the plaintiffs. Having become ■dissatisfied with the government of the church, the defendant seceded from, and now seeks to retain the money received by him, upon the ground that he and his co-corporators received it without any corporate authority ! The simple question under the issue, in •our understanding of the law, is whether the defendant, who acknowledges that he has received money for the plaintiffs while in their service, has a right, in equity and good conscience, to retain it from them. The facts are admitted, and we think that in law he has no such right. But if the question involved the title to the land, as has been contended, the act of January, 1825, 29 O. L. 464, provides that all land, not over twenty acres, that has been or may "be conveyed in trust for a religious society, shall descend in perpetual succession, to such trustees as shall from time to time be appointed by such society, according to its rules. That law embraces this case, and we discover no sound objection to its validity. *14No individual corporator can hold the corporate funds against the corporation, even while he continues a member. These seceders do not pretend to retain the corporate powers or name. They withdrew from the church, instead of remaining in it, to effect a reform by their voices and influence upon the other corporators, according to the usage and discipline of the society. Instead of this, they have framed, a new association, under a new name, and they govern this association and manage its affairs according to a new discipline, adopted by themselves, essentially variant from that of the church from which they separated. We can see no shadow of claim in them, under such circumstances, to sustain the positions urged in their behalf.
Verdict and judgment for the plaintiff.
[This case is also reported and more fully in 5 O. 284.
On the point that corporate capacity to sue is admitted by the-general issue this case is limited and held not to apply to foreign-corporations. Lewis v. Bank of Kentucky, 12 O. 132, 148.]